Citation Nr: 0317340	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-08 268	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for a heart disability, 
to include hypertension.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to a compensable evaluation for service-
connected residuals from a fracture of the 3rd digit of the 
left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision which 
denied service connection for chronic sinusitis, a heart 
condition, to include hypertension, and left knee tendonitis.  
Service connection for residuals a fracture of the 3rd digit 
of the left hand was granted with a 0 percent 
(noncompensable) evaluation.  

A hearing was held at the RO in September 2002, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

With regard to the issue of service connection for a heart 
condition, to include hypertension, the Board notes that the 
most recent supplemental statement of the case was issued in 
July 2002.  Thereafter, the RO transferred the case to the 
Board for appellate review.  In February 2003, the veteran 
submitted additional medical evidence to the Board regarding 
this issue.  The Board notes that with the additional 
evidence the veteran did not submit a waiver of initial RO 
review.  Thus, while on remand, the RO must review this 
evidence and, if the claims remain denied, include such 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (2002).  

In addition, the Board notes that although a March 2001 
general medical examination was conducted regarding the 
veteran's claim for service connection for a heart condition 
with hypertension, the examination does address the etiology 
of the veteran's current disability, including any possible 
relationship to service.  Service medical records note 
elevated blood pressure readings and elevated cholesterol 
readings.  It should be pointed out that under the Veterans 
Claims Assistance Act of 2000, duty to assist provisions 
include requiring VA to obtain relevant records and provide 
medical examination and opinion for compensation claims when 
such examination and opinion are necessary to make a decision 
on the claim.  Thus, in the opinion of the Board, the veteran 
should be afforded an appropriate examination to determine 
the nature, extent and etiology of his current heart disorder 
including hypertension.  

With regard to the veteran's claim for a compensable 
evaluation for residuals of a fracture of the left 3rd digit, 
it is noted that during the course of this appeal, revisions 
were made to Diagnostic Codes 5216-5230 for rating 
disabilities of the fingers.  See 67 Fed. Reg. 48784- 48787 
(July 26, 2002).  The veteran was made aware of these 
revisions in a January 2003 letter from the Board.  Since his 
appeal was pending at the time the applicable regulation was 
amended, the veteran is entitled to consideration under 
whichever set of regulations provide him with a higher 
rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, current findings related to this disability are 
not of record.  The veteran has testified that his service-
connected finger disability is manifested by decreased range 
of motion, pain on use and decreased strength.  

Although the veteran underwent a VA joints examination in 
March 2001, no clinical findings were reported pertaining to 
his service-connected finger disorder.  In the opinion of the 
Board, the veteran should be afforded an appropriate 
examination to determine the exact nature and extent of the 
service-connected residuals of a left 3rd digit fracture.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


Accordingly, in order to ensure that the veteran's due 
process rights are met, the case is remanded to the RO for 
the following:  

1.  The RO should inform the veteran that 
he has one year from the date of the 
Board's January 16, 2003 VCAA letter to 
submit additional evidence.  The Board 
may not be able to readjudicate his 
claims prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  The RO should schedule the veteran 
for a cardiovascular examination in order 
to determine the nature and etiology of 
any current heart disease and 
hypertension.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to report all 
present heart diseases or disorders.  The 
examiner is also specifically requested 
to render an opinion as to the etiology 
and onset of hypertension and any current 
heart disease that is present and whether 
it is as least as likely as not related 
to the veteran's period of service.  The 
examiner is requested to give a complete 
detailed rationale for each opinion that 
is rendered.  

3.  A VA orthopedic examination should be 
conducted to determine the current 
severity of the veteran's service-
connected left 3rd digit disability.  All 
indicated studies, if warranted, should 
be performed, and all findings should be 
set forth in detail.  The claims file 
must be made available to the examiner 
prior to the examination.  The veteran's 
left 3rd finger should be examined for 
degrees of both active and passive range 
of motion.  The examiner should 
specifically state whether or not the 
veteran's left 3rd finger disorder is 
manifested by unfavorable or favorable 
ankylosis.  Additionally, the examiner 
should discuss any weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
left 3rd finger disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  See, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The rationale for any opinion expressed 
should be included in the examination 
report.  

4.  The veteran should be advised that 
failure to report for the scheduled 
examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  

5.  Thereafter, the RO should 
readjudicate the claims on appeal, 
including review of any new and pertinent 
evidence.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





